By JUDGE PAUL M. PEATROSS, JR.
This matter comes before the Court on the Motion to Transfer Venue filed by defendant, Wintergreen Partners, Inc., pursuant to § 8.01-265 of the Code of Virginia of 1950, as amended.
A brief history of this case involves the fact that this matter was originally commenced in the Circuit Court for the City of Richmond in September of 1989. After a challenge to venue by defendant, including a hearing and submission of legal authority, the Circuit Court for the City of Richmond transferred this case to the Circuit Court for Albemarle County, Virginia. Albemarle County was not suggested by either side as an appropriate venue. The defendant in its original motion suggested Nelson County as the only appropriate jurisdiction to which venue should be transferred. A review of the evidence taken in the form of the transcript of hearing on November 7, 1989, revealed that defendant used a food supplier in Albemarle County, Virginia. Evidently, as a result of that activity, the Circuit Court for the City of Richmond transferred venue to this court.
This motion was filed pursuant to § 8.01-265 of the Code of Virginia and the language in that statute specifically gives "the Court wherein an action is commenced" the power to transfer venue to a more convenient *47forum. Since the Circuit Court for Albemarle County was not the court in which this action was commenced, this Court is without power to transfer venue to another court. Therefore, the Motion to Transfer Venue to Nelson County is denied.